NOT FOR PUBLICATION                           FILED
                                                                           APR 21 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VINCENT H. PINDER,                              No.    18-15559

                Plaintiff-Appellant,            D.C. No. 3:13-cv-00572-MMD-
                                                WGC
 v.

RENEE BAKER, Warden; et al.,                    MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Nevada state prisoner Vincent H. Pinder appeals pro se from the district

court’s order enforcing the terms of a settlement agreement in his 42 U.S.C. § 1983

action alleging retaliation and excessive force. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
enforcement of a settlement agreement, Doi v. Halekulani Corp., 276 F.3d 1131,

1136 (9th Cir. 2002), and for clear error the district court’s findings of fact,

Maynard v. City of San Jose, 37 F.3d 1396, 1401 (9th Cir. 1995). We affirm.

      The district court did not abuse its discretion in enforcing the settlement

agreement because the district court’s findings that the parties agreed that Pinder

would release all remaining claims set for trial, and that any mistake by Pinder was

unilateral, were not clearly erroneous. See Golden v. Cal. Emergency Physicians

Med. Grp., 782 F.3d 1083, 1089 (9th Cir. 2015) (construction and enforcement of a

settlement agreement is governed by local law of contract interpretation); May v.

Anderson, 119 P.3d 1254, 1257 (Nev. 2005) (setting forth essential elements to the

existence of a contract under Nevada law and noting that a contract may be formed

“when the parties have agreed to the material terms, even though the contract’s

exact language is not finalized until later”).

      We reject as meritless Pinder’s contention that the district court improperly

failed to rule on his motion for default judgment.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions are denied.

      AFFIRMED.




                                           2                                       18-15559